380 F.2d 736
EMSIG MANUFACTURING COMPANY, Plaintiff-Appellant,v.MERIT PLASTICS, Brofman Machinery Corp., and Jules Friedman, Defendants-Appellees.
No. 437.
Docket 30962.
United States Court of Appeals Second Circuit.
Argued May 2, 1967.
Decided May 31, 1967.

Appeal from a judgment entered in the United States District Court for the Eastern District of New York, John F. Dooling, Jr., Judge, dismissing plaintiff's claim for patent infringement.
Robert D. Spille, New York City (Mark T. Basseches, John A. Mitchell and Curtis, Morris & Safford, New York City, on the brief), for appellant.
John T. Kelton, New York City (James J. Daley and Watson, Leavenworth, Kelton & Taggart, New York City and Jerome Bauer, Mineola, N. Y., on the brief), for appellees.
Before WATERMAN, FRIENDLY and HAYS, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed for substantially the reasons stated in Judge Dooling's opinion, D.C., 270 F.Supp. 841.